Order entered December 9, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00569-CV

     TERESA WARD COOPER, AS NEXT FRIEND OF JANE DOE/D.T., Appellant

                                               V.

                         FIRST FINANCIAL BANK, N.A., Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-01566-2016

                                           ORDER
       Before the Court is appellant’s December 2, 2019 second motion for an extension of time

to file her brief on the merits. We GRANT the motion and extend the time to December 12,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE